Per Curiam.
Plaintiff recovered from defendant for personal injuries sustained in a farm accident. Defendant appeals from the order denying his motion for amended findings and conclusions or for a new trial, contending that there was insufficient probative evidence of causal negligence, that the court erred in the admission of evidence and in its instructions to the jury, and that plaintiff was contributorily negligent as a matter of law, particularly in relation to an assumption of risk. We conclude that the verdict was not the product of asserted error in the admission of evidence or in the instructions of the court. We think the verdict is not without sufficient evidentiary support; although we may well have decided the litigation differently, we will not disturb the result.
Affirmed.
Otis, J. dissents.